o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eoeg et2 genin-118824-16 number release date uil ---------------------- ---------------------------- ---------------------------------- ---------------------------------------- ---------------------------------------- dear ---------------- i apologize for the delay in responding to your request for information dated date you requested information on the tax treatment of parking benefits available to employees at a specific office location a parking policy has been implemented at that location whereby that office contracted for secure parking for its employees in a parking facility near the office the office pays the parking vendor directly for the parking spots employees who wish to use the secure parking must agree in writing to reimburse the employer by having the monthly parking fee deducted from their paycheck in the month prior to using the parking the employees cannot get a refund of the withheld funds if they do not use the parking the cost of the parking is less than the statutory limit found in internal_revenue_code code sec_132 as adjusted by sec_132 the employees are not given the option of choosing between taxable cash compensation and parking accordingly the employer has not excluded the cost of the parking from the taxable wages of those employees who have elected to use the parking instead the employer simply deducts the cost of the parking from the employees’ after-tax wages employees who have elected to use the parking spots have asked whether the amounts deducted from their wages for parking should be excluded from their income and wages as a qualified_parking benefit as a general matter we cannot provide binding legal advice to taxpayers unless they request a private_letter_ruling as described in revproc_2016_1 2016_1_irb_1 however i may provide the following general information on qualified_parking benefits genin-118824-16 sec_61 of the code provides that except as otherwise provided gross_income means all income from whatever source derived including but not limited to compensation_for services including fees commissions fringe_benefits and similar items consequently a fringe benefit provided by an employer to an employee is presumed to be income to the employee unless it is specifically excluded from income by another section of the code sec_132 of the code provides that gross_income does not include any benefit that is a qualified_transportation_fringe sec_132 of the code provides that qualified_transportation fringes include qualified_parking qualified_parking includes parking provided to employees on or near the business work premises sec_1 b q a of the income_tax regulations regulations provides that parking is provided by an employer if the parking is on property that the employer owns or leases the employer pays for the parking or the employer reimburses the employee for parking expenses if the employer chooses to reimburse the employee for qualified_parking expenses the employer can do so either by providing the reimbursements in addition to the employee’s regular wages or alternatively the employer can provide the reimbursements in place of pay reimbursements provided in place of pay are called compensation reduction arrangements under compensation reduction arrangements the employer permits the employees to elect to reduce their taxable compensation in order to receive tax-free reimbursements for parking expenses that the employees have actually incurred arrangements where an employer purchases parking spots from a parking vendor and then in turn permits employees who wish to use the parking spots to pay the employer for the parking spots using the employees’ own after-tax compensation do not meet the definition of qualified_parking in the code and regulations this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2016_1 sec_2 if you have any additional questions please contact our office at -------------------- ------- sincerely lynne a camillo branch chief employment_tax branch tege associate chief_counsel
